       Case 2:20-cv-00867-JAP-CG Document 42 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

              Plaintiff,

v.                                                               No. CV 20-867 JAP/CG

3-D OIL FIELD SERVICES &
RENTAL, L.L.C.,

              Defendants.

                    ORDER QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on its Order to Show Cause, (Doc. 34), filed

January 22, 2021, and Plaintiff’s Response to Order to Show Cause, (Doc. 35), filed

January 22, 2021. The Court ordered Plaintiff’s counsel to show cause why she failed to

attend a telephonic status conference scheduled for Friday, January 22, 2021. (Doc.

34). The Court further ordered the parties to file a Joint Status Report, which the parties

timely filed on February 5, 2021. Id.; see also (Doc. 41). In her Response to Order to

Show Cause, Plaintiff’s counsel explained she dialed into the conference line, waited on

hold for “approximately 15-17 minutes,” but was never able to connect to the conference

call. (Doc. 35 at 1). The Court finds Plaintiff’s counsel’s explanation to be satisfactory.

       IT IS THEREFORE ORDERED that the Court’s Order to Show Cause, (Doc. 34),

is QUASHED.

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
